


110 HR 902 RS: More Water, More Energy, and Less Waste Act of

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 256
		110th CONGRESS
		1st Session
		H. R. 902
		[Report No. 110–122]
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To facilitate the use for irrigation and other purposes
		  of water produced in connection with development of energy
		  resources.
	
	
		1.Short title, findings, and
			 purpose
			(a)Short
			 TitleThis Act may be cited as the More Water and More Energy Act of
			 2007.
			(b)FindingsThe
			 Congress finds the following:
				(1)Development of
			 energy resources, including oil, natural gas, coalbed methane, and geothermal
			 resources, frequently results in bringing to the surface water extracted from
			 underground sources.
				(2)Some of this
			 produced water is used for irrigation or other purposes, but most of it is
			 returned to the subsurface.
				(3)Reducing the
			 amount of produced water returned to the subsurface, and increasing the amount
			 that is made available for irrigation and other uses—
					(A)would augment
			 water supplies;
					(B)could reduce the
			 costs to energy developers for disposing of such water; and
					(C)in some instances
			 could increase the efficiency of energy development activities.
					(4)It is in the
			 national interest to remove or reduce obstacles to use of produced water for
			 irrigation or other purposes in ways that will not adversely affect water
			 quality or the environment.
				(c)PurposeThe
			 purpose of this Act is to facilitate the use of produced water for irrigation
			 and other purposes without adversely affecting water quality or the
			 environment, and to demonstrate ways to accomplish that result.
			2.DefinitionsIn this Act:
			(1)Produced
			 waterThe term produced water means water from an
			 underground source, that is brought to the surface as part of the process of
			 exploration for or development of oil, natural gas, coalbed methane, or any
			 other substance to be used as an energy source.
			(2)SecretaryThe
			 term the Secretary means the Secretary of the Interior.
			(3)Upper basin
			 statesThe term Upper Basin States means the States
			 of Colorado, New Mexico, Utah, and Wyoming.
			(4)Lower basin
			 statesThe term Lower Basin States means the States
			 of Arizona, California, and Nevada.
			3.Identification of
			 problems and solutions
			(a)StudyThe
			 Secretary, acting through the Commissioner of Reclamation and the Director of
			 the United States Geological Survey, shall conduct a study to identify—
				(1)the technical,
			 economic, environmental, legal, and other obstacles to increasing the extent to
			 which produced water can be used for irrigation and other purposes without
			 adversely affecting water quality or the environment; and
				(2)the legislative,
			 administrative, and other actions that could reduce or eliminate such
			 obstacles.
				(b)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall report to the Committee on Resources of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate regarding the
			 results of the study required by this section.
			4.Implementation
			(a)GrantsWithin
			 existing authorities and subject to the availability of funds appropriated for
			 the purpose, the Secretary shall provide financial assistance for the
			 development of facilities to demonstrate the feasibility, effectiveness, and
			 safety of processes to increase the extent to which produced water may be
			 recovered and made suitable for use for irrigation, municipal or industrial
			 uses, or other purposes without adversely affecting water quality or the
			 environment.
			(b)LimitationsAssistance
			 under this section—
				(1)shall be provided
			 for—
					(A)at least one
			 project in one of the Upper Basin States other than New Mexico;
					(B)at least one
			 project in either New Mexico or one of the Lower Basin States other than
			 California;
					(C)at least one
			 project in California; and
					(D)at least one
			 project in Texas;
					(2)shall not exceed
			 $1,000,000 for any project;
				(3)shall be used to
			 pay not more than 50 percent of the total cost of a project;
				(4)shall not be used
			 for operation or maintenance of any facility; and
				(5)may be in addition
			 to assistance provided by the United States pursuant to other provisions of
			 law.
				5.Consultation,
			 advice, and commentsIn
			 implementing this Act, including preparation of the report required by section
			 3 and the establishment of criteria to be used in connection with award of
			 financial assistance pursuant to section 4, the Secretary shall—
			(1)consult with the
			 Secretary of Energy, the Administrator of the Environmental Protection Agency,
			 and appropriate Governors and local officials;
			(2)review any
			 relevant information developed in connection with research carried out by
			 others, including research carried out pursuant to section 999 of Public Law
			 109–58, and to the extent the Secretary considers advisable include such
			 information in the report required by section 3;
			(3)seek the advice of
			 individuals with relevant professional or academic expertise and of companies
			 or individuals with industrial experience, particularly experience related to
			 production of oil, natural gas, or other energy resources, including geothermal
			 resources; and
			(4)solicit comments
			 and suggestions from the public.
			6.Relation to other
			 lawsNothing in this Act shall
			 be construed as superseding, modifying, abrogating, or limiting—
			(1)the effect of any
			 State law or any interstate authority or compact with regard to any use of
			 water or the regulation of water quantity or quality; or
			(2)the applicability
			 or effect of any Federal law or regulation.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
			(1)$1,000,000 to
			 implement section 3; and
			(2)$5,000,000 to
			 implement section 4.
			
	
		1.Short title, findings, and
			 purpose
			(a)Short
			 TitleThis Act may be cited as the More Water, More Energy, and Less Waste Act of
			 2007.
			(b)FindingsThe
			 Congress finds that—
				(1)development of energy
			 resources, including oil, natural gas, coalbed methane, and geothermal
			 resources, frequently results in bringing to the surface water extracted from
			 underground sources;
				(2)some of that produced
			 water is used for irrigation or other purposes, but most of the water is
			 returned to the subsurface or otherwise disposed of as waste;
				(3)reducing the quantity of
			 produced water returned to the subsurface and increasing the quantity of
			 produced water that is made available for irrigation and other uses—
					(A)would augment water
			 supplies;
					(B)could reduce the costs to
			 energy developers for disposing of the water; and
					(C)in some cases, could
			 increase the efficiency of energy development activities; and
					(4)it is in the national interest—
					(A)to limit the quantity of produced water
			 disposed of as waste;
					(B)to optimize the production of energy
			 resources; and
					(C)to remove or reduce obstacles to use of
			 produced water for irrigation or other purposes in ways that will not adversely
			 affect water quality or the environment.
					(c)PurposesThe
			 purposes of this Act are—
				(1)to optimize the
			 production of energy resources—
					(A)by minimizing the
			 quantity of produced water; and
					(B)by facilitating the use
			 of produced water for irrigation and other purposes without adversely affecting
			 water quality or the environment; and
					(2)to demonstrate means of
			 accomplishing those results.
				2.DefinitionsIn this Act:
			(1)Lower Basin
			 StateThe term Lower Basin State means any of the
			 States of—
				(A)Arizona;
				(B)California; and
				(C)Nevada.
				(2)Produced
			 waterThe term produced water means water from an
			 underground source that is brought to the surface as part of the process of
			 exploration for, or development of—
				(A)oil;
				(B)natural gas;
				(C)coalbed methane;
			 or
				(D)any other substance to be
			 used as an energy source.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)Upper Basin
			 StateThe term Upper Basin State means any of the
			 States of—
				(A)Colorado;
				(B)New Mexico;
				(C)Utah; and
				(D)Wyoming.
				3.Identification of
			 problems and solutions
			(a)StudyThe
			 Secretary shall conduct a study to identify—
				(1)the technical, economic,
			 environmental, and other obstacles to reducing the quantity of produced
			 water;
				(2)the technical, economic, environmental,
			 legal, and other obstacles to increasing the extent to which produced water can
			 be used for irrigation and other purposes without adversely affecting water
			 quality or the environment;
				(3)the legislative,
			 administrative, and other actions that could reduce or eliminate the obstacles
			 identified in paragraphs (1) and (2); and
				(4)the costs and benefits
			 associated with reducing or eliminating the obstacles identified in paragraphs
			 (1) and (2).
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 describing the results of the study under subsection (a).
			4.Implementation
			(a)GrantsSubject to the availability of
			 appropriations, the Secretary shall provide financial assistance for the
			 development of facilities, technologies, and processes to demonstrate the
			 feasibility, effectiveness, and safety of—
				(1)optimizing energy
			 resource production by reducing the quantity of produced water generated;
			 or
				(2)increasing the extent to which produced
			 water may be recovered and made suitable for use for irrigation, municipal, or
			 industrial uses, or other purposes without adversely affecting water quality or
			 the environment.
				(b)LimitationsAssistance
			 under this section—
				(1)shall be provided
			 for—
					(A)at least 1 project in
			 each of the Upper Basin States; and
					(B)at least 1 project in at
			 least 1 of the Lower Basin States;
					(2)shall not exceed
			 $1,000,000 for any project;
				(3)shall be used to pay not
			 more than 50 percent of the total cost of a project;
				(4)shall not be used for the
			 operation or maintenance of any facility; and
				(5)may be in addition to
			 assistance provided by the Federal Government pursuant to other provisions of
			 law.
				5.Consultation, advice,
			 and commentsIn carrying out
			 this Act, including in preparing the report under section 3(b) and establishing
			 criteria to be used in connection with an award of financial assistance under
			 section 4, the Secretary shall—
			(1)consult with the
			 Secretary of Energy, the Administrator of the Environmental Protection Agency,
			 and appropriate Governors and local officials;
			(2)(A)review any relevant
			 information developed in connection with research carried out by others,
			 including research carried out pursuant to subtitle J of title IX of the Energy
			 Policy Act of 2005 (42 U.S.C. 16371 et seq.); and
				(B)to the extent the
			 Secretary determines to be advisable, include that information in the report
			 under section 3(b);
				(3)seek the advice
			 of—
				(A)individuals with relevant
			 professional or academic expertise; and
				(B)individuals or
			 representatives of entities with industrial experience, particularly experience
			 relating to production of oil, natural gas, coalbed methane, or other energy
			 resources (including geothermal resources); and
				(4)solicit comments and
			 suggestions from the public.
			6.Relation to other
			 lawsNothing in this Act
			 supersedes, modifies, abrogates, or limits—
			(1)the effect of any State
			 law or any interstate authority or compact relating to—
				(A)any use of water;
			 or
				(B)the regulation of water
			 quantity or quality; or
				(2)the applicability or
			 effect of any Federal law (including regulations).
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
			(1)$1,000,000 to carry out section 3;
			 and
			(2)$7,500,000 to carry out
			 section 4.
			
	
		June 28, 2007
		Reported with an amendment
	
